Citation Nr: 1146007	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-18 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease, to include as a result of an in-service pulmonary embolism.

2.  Entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease, to include as a result of an in-service pulmonary embolism.

3.  Entitlement to service connection for an eye disorder, to include glaucoma and ocular hypertension, to include due to prescription steroids.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for glaucoma and for chronic obstructive pulmonary disease claimed as interstitial lung disease.  

The Veteran and her spouse appeared and testified at a personal hearing in July 2011 before the undersigned Veterans Law Judge sitting in St. Petersburg, Florida.  A transcript of the hearing is contained in the record.

In a July 2002 rating decision, the RO denied entitlement to service connection for a pulmonary embolism.  During her July 2011 Board hearing, the Veteran presented testimony that she developed a respiratory disorder as a result of the pulmonary embolism she suffered during service.  Additionally, she described treatment in service for ocular hypertension and pressure in her eyes, but filed a claim for entitlement to service connection for glaucoma.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  In light of the Clemons doctrine, i.e., claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability, the Board construes the appellant's claims broadly as entitlement to service connection for respiratory and eye disorders regardless how they may be diagnosed.

While the Veteran was previously denied service connection for a pulmonary embolism, in June 2008 the RO decided her claim of entitlement to interstitial lung disease (with her testimony, based upon an in-service pulmonary embolism) on the merits.  Despite this determination, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease, to include as a result of an in-service pulmonary embolism, and entitlement to service connection for eye disorder, to include glaucoma and ocular hypertension, to include as due to prescription steroids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 2002 rating decision that denied a claim of entitlement to service connection for a pulmonary embolism was not appealed. 

2.  VA's receipt of additional pertinent service treatment records mandates reconsideration of the appellant's claim of entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease, to include as a result of an in-service pulmonary embolism.  



CONCLUSION OF LAW

The appellant's claim of entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease, to include as a result of an in-service pulmonary embolism must be reconsidered in light of VA's receipt of additional pertinent service medical records.  38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In light of the decision that the appellant's claim of entitlement to service connection for a respiratory disorder must be reconsidered in light of VA's receipt of additional pertinent service medical records, no further discussion of VA's VCAA compliance is warranted at this time.

Laws and Regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Generally, a Veteran can reopen a claim of entitlement by submitting new and material evidence.  38 C.F.R. § 3.156.  If, however, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  

The evidence in the claims file prior to the July 2002 rating decision did not include the Veteran's service treatment records, which the RO was unable to locate at the time.  Service treatment records were received by the RO in November 2007.  Additionally, private physician R.E. provided a positive nexus opinion relating the Veteran's current respiratory complaints to her active service.  The Veteran and her husband have provided testimony regarding the appellant's on-going pulmonary problems and in-service pulmonary diagnoses.

Of the evidence associated with the claims file after the February 2002 decision, the addition of previously unavailable service treatment records and the nexus opinion of the private physician warrant a reopening of her claim for service connection.  The evidence added to the claims file relates to an unestablished fact necessary to substantiate the claim--the presence of in-service pulmonary diagnoses and a nexus between any current condition and service.  Additionally, under 38 C.F.R. § 3.156(c), the addition of the Veteran's service treatment records warrants reconsideration.  


ORDER

The receipt of additional pertinent service medical records mandates reconsideration of the appellant's claim of entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease, to include as a result of an in-service pulmonary embolism.


REMAND

Respiratory disorder

In light of the receipt of additional pertinent service treatment records, as well as favorable medical opinion evidence, additional development is necessary in this case prior to adjudication of the claim for on the merits.

In this regard, the Veteran contends that her current pulmonary complaints began in service and alternative stem from her in-service pulmonary embolism, or, as a result of the poor air quality in Turkey where she was stationed between 1981 and 1983.  During her July 2011 Board hearing the Veteran testified that she believed her current respiratory symptoms began in service.  She insisted that she first developed pulmonary problems prior to smoking, and that she developed her pulmonary embolism as a result of childbirth.  

Service treatment records reveal that in November 1976 and December 1979, the Veteran was noted to have an upper respiratory infection.  In October 1981, she was assessed with an upper respiratory infection/pharyngitis.  She was noted to smoke 1/2 pack of cigarettes a day in March 1985.  In August 1986, she was noted to have a suspected left pulmonary embolism and to be a smoker.  In September 1986, she was found to have occasional mid sternal pleuritic pressure pain associated with smoking.  She reported smoking 1/2 to 1 pack of cigarettes a day, down from 1 to 2 packs a day.  She was noted to have suffered a post partum pulmonary embolism.  In January 1987, she was assessed with early bronchitis; unspecified pleural effusion, chest wall syndrome.  Pneumonitis was diagnosed in May 1990.  She was later noted to have right pleural effusion, likely secondary to pneumonia in May 1990.  Respiratory pneumonia was diagnosed in August 1990, and testing revealed intermediate to low probability for a pulmonary embolus.  A January 1991 chest x-ray, taken in conjunction with a history of a upper respiratory infection for one week, revealed no definite active infiltrates and a slightly accentuated parenchymal lung marking in the right lung base.  A July 1991 chest x-ray showed no active infiltrates and a blunting of the right costophrenic angle.

The Veteran had a normal clinical evaluation during her June 1975 enlistment examination.  During an August 1986 examination the Veteran was noted to have suffered a pulmonary embolism with pulmonary infarct in 1983.  She was hospitalized and treated with Coumadin, and had a complete recovery.  She was noted to have a normal lung scan in July 1983.  She was diagnosed with pneumonia in May and August 1990, but had "no problems since."  Her August 1994 retirement examination did not note a current respiratory diagnosis.

VA treatment records reveal the Veteran attempted suicide by carbon monoxide poisoning at age 38.

A chest x-ray from November 2006 was noted to show stable minimal right basilar pleural thickening without active disease or pleural effusion.  In April 2007, the Veteran sought VA treatment for chest "tightness" and shortness of breath with exertion.  She reported a 25-year history of being a pack per day smoker.  An April 2007 chest CT found no pulmonary embolism.

Treatment records from Dr. R.E. noted a diagnosis of possible sarcoidosis in May 2007.

In February 2008, the Veteran was afforded a VA respiratory examination.  A review of VA treatment records showed a diagnosis of sarcoidosis by bronchioscopy, and a diagnosis of moderate chronic obstructive pulmonary disease.  She was noted to take Prednisone, Formoterol and Combivent.  She gave a history of smoking for 25 years.  Following testing, the examiner diagnosed sarcoidosis, chronic bronchitis, and chronic obstructive pulmonary disease.  The examiner opined that her lung disability was related to tobacco consumption and that it was not related to service "save from the effects of tobacco consumption during service duty."  

In April 2008, the examiner reviewed the Veteran's claims file and noted her history of pulmonary embolism, pleurisy and pneumonia in service.  She was noted to have undergone a lung biopsy in May 2007 with no evidence for sarcoidosis.  She was diagnosed with chronic obstructive pulmonary disease on bronchodilator therapy.  The examiner opined that her chronic obstructive pulmonary disease was not related to service, "but merely a reflection of ongoing tobacco consumption."

[The Board notes that the provisions of 38 U.S.C.A. § 1103 (West 2002) prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.]

In September 2011, the Veteran submitted an opinion from Dr. R.E., who reported that he had treated the Veteran "since 1990, [and he] reviewed her service/medical records."  In his opinion, her condition of recurrent pneumonia, shortness of breath is "related to sand, dust exposure in Saudi Arabia, and Turkey and her pulmonary embolism in 1983."

Personnel records show that the Veteran was stationed in Turkey from September 1980 to January 1983.  She was an administrative specialist during this time and was noted to type and file correspondence, monitor the leave program, and issue meal cards and ration cards, and provide miscellaneous personnel support.

The claims file contains some records from Dr. R.E. from 1990 and 2007.  As he indicated in his 2011 opinion that he has treated the Veteran since the RO/AMC should attempt to obtain any outstanding records from 1990 to the present.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Thereafter, the RO/AMC should schedule the Veteran for a VA respiratory examination.  The examiner should address what respiratory disorders the Veteran has suffered from October 2000 to the present, and to opine whether any diagnosed disorder is a result of the Veteran's service to include, an in-service pulmonary embolism; her in-service diagnoses of pneumonia; her in-service exposure to sand and dust in Turkey from 1980 to 1983 while serving as an administrative specialist.  The examiner must also address whether it is more likely than not that any current respiratory disorder is the result of the appellant's history of smoking tobacco.  

Eye disorder

Service treatment records reveal  that the Veteran had a normal eye examination in January 1978.  In July 1984, her right eye was noted to be "resolving nicely" following glue contact three days prior.  In December 1987, the Veteran was diagnosed with conjunctivitis of the right eye, with a sub-conjunctival hemorrhage following being hit in the right eye with a rubber ball.  Mild conjunctivitis of the right eye was diagnosed in August 1992.  In October 1993, the Veteran complained of pressure behind her eyes.  She was noted to have a family history of glaucoma and to be a 1/2 pack a day smoker. 

While the Veteran indicated a history of eye problems on her August 1994 retirement examination, she explained that she was prescribed contacts in 1993.  She did not report a history of abnormal eye pressure and there was no diagnosis of ocular hypertension or glaucoma at that time.

While the Veteran testified in July 2011 that she was diagnosed with ocular hypertension and glaucoma in service, service treatment records do not indicate that she was diagnosed with an eye disorder related to abnormal eye pressure during service.  She has been diagnosed postservice with ocular hypertension and she has been prescribed drops to treat glaucoma.

The Veteran was afforded a VA eye examination in March 2008, where she again reported being diagnosed with ocular hypertension in the service, but was not placed on medication.  She reported being placed on drops for glaucoma in 2002.  Following examination she was diagnosed with suspected ocular hypertension/glaucoma.  The examiner noted her optic nerve did not look glaucomatous.  The examiner noted that it was less likely than not that service caused her ocular hypertension, and that it was likely due to an "independent factor."  The examiner noted that there was no evidence that stress can independently raise eye pressure or cause someone to develop ocular hypertension.

In September 2011, the Veteran provided a positive nexus opinion from Dr. W.D.R.  He opined that her glaucoma was due to steroid use for her pulmonary condition.  The claims file does not include any of Dr. W.D.R.'s treatment records for the Veteran, to include his diagnosis of glaucoma.  In light of the pending claim of entitlement to service connection for a pulmonary disorder, on remand, the RO/AMC should attempt to obtain such records.

Additionally, the RO/AMC should schedule the Veteran for a VA eye examination.  The examiner should specifically address the Veteran's complaints of pressure behind her eyes in October 1993, and Dr. W.D.R.'s opinion that her ocular hypertension is due to prescription steroid usage.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and her representative and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated the Veteran for her respiratory and eye disorders.  Of particular interest are any treatment records from Drs. R.E. and W.D.R. (Tampa Eye Clinic); as well as any outstanding records from VA facilities.  Records from Dr. R.E. from 1990 to the present should be requested.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated.  If the AMC/RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The appellant must be afforded a VA respiratory examination by a pulmonologist in order to determine the nature and etiology of any respiratory disorder the Veteran has had from October 2000 to the present.  The claims folders, including a copy of this REMAND, must be made available to and reviewed by the physician in conjunction with the examination. 

All tests and studies deemed necessary by the physician must be performed.  The pulmonologist must identify any respiratory disorder which has been diagnosed with since October 2000.  Based on examination findings, medical principles, evidence associated with the record, and historical facts showing that the appellant has current respiratory disorders, and in-service treatment for a pulmonary embolism, bronchitis, upper respiratory infections, and pneumonia; the pulmonologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed respiratory disorder is etiologically related to the Veteran's period of active service.  

The examiner must specifically opine whether any diagnosed respiratory disorder is a result of the Veteran's in-service pulmonary embolism; her in-service diagnoses of pneumonia; or due to her in-service exposure to sand and dust in Turkey from 1980 to 1983 while serving as an administrative specialist.  The examiner must also address whether it is more likely than not that any current respiratory disorder is the result of the appellant's history of smoking tobacco.  The examiner must address whether he/she agrees with the September 2011 opinion of Dr. R.E. and why or why not.  It is noted that there is no indication in her service records that the Veteran served in Saudi Arabia.  A complete written rationale must be provided for all opinions offered.

3.  The Veteran must be afforded a VA eye examination in order to determine the nature and etiology of any diagnosed eye disorder, to include ocular hypertension and glaucoma.  The claims folders, including a copy of this REMAND, must be made available to and reviewed by the physician in conjunction with the examination. 

All tests and studies deemed necessary by the physician must be performed.  Based on examination findings, medical principles, evidence associated with the record, and historical facts showing that the appellant has current ocular hypertension and possibly glaucoma, and a 1993 complaint (in-service) of "eye pressure;" the physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current eye disorder is etiologically related to the Veteran's period of active service.  The examiner must address the September 2011 opinion of Dr. W.D.R., who found a relationship between glaucoma and the appellant's use of prescription steroids.  A complete written rationale must be provided for all opinions offered.

4.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After completion of the above development, the Veteran's claims of entitlement to service connection for respiratory and eye disorders must be readjudicated.  If any determination remains adverse to the Veteran, she and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


